UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 10-1754


WALLACE WAYNE BRADSHER, JR.; PAMELA FOGLEMAN BRADSHER,

                 Petitioners – Appellants,

          v.

COMMISSIONER OF INTERNAL REVENUE,

                 Respondent – Appellee.



               Appeal from the United States Tax Court.
                        (Tax Ct. No. 10S-6772)


Submitted:   November 30, 2010             Decided:   December 3, 2010


Before WILKINSON, KEENAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Wallace   Wayne   Bradsher,  Jr.,  Pamela   Fogleman   Bradsher,
Appellants Pro Se. John DiCicco, Richard Farber, John A. Nolet,
UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C.; William
J. Wilkins, INTERNAL REVENUE SERVICE, Washington, D.C.;   Johnny
Craig   Young,  INTERNAL REVENUE   SERVICE,  Greensboro,   North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Wallace      Wayne    Bradsher,        Jr.,    and     Pamela    Fogleman

Bradsher   appeal      from    the   tax       court’s    order    dismissing,      as

untimely   filed,      their    petition        for     redetermination      of     the

deficiency in their 2005 income taxes.                    We have reviewed the

record and find no reversible error.                  Accordingly, we affirm for

the reasons stated by the tax court.                    See Bradsher v. Comm’r,

Internal Rev., Tax Ct. No. 10S-6772 (U.S. Tax Ct. May 18, 2010).

We   dispense   with    oral    argument       because    the     facts    and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                            AFFIRMED




                                           2